The plaintiff in error, John Shaw, was convicted on the 14th day of April, 1911, in the county court of Woods county, on a charge of having unlawful possession of intoxicating liquor with intent to sell the same, and his punishment fixed at a fine of one hundred fifty dollars and imprisonment in the county jail for a period of ninety days. The attorney general has filed a motion to dismiss the appeal on the ground that it was not taken as provided by law. Judgment was pronounced in the trial court on the 27th day of April, 1911. The case-made was served on the 20th day of July, 1911. On June 6, 1911, long after the time fixed by law within which the case-made could be served, the trial court attempted to extend the time for serving the case-made, but such order is void. The county judge had no jurisdiction to make said order after the expiration of the thirty days provided by the statute, no order extending the time having been made within such time. The motion to dismiss is sustained, and the appeal accordingly dismissed.